MEMORANDUM**
Gary C. Ridenour appeals the district court’s denial of his motion to expunge his criminal conviction pursuant to 5 U.S.C. § 552a, and the equitable power of the court. We affirm.
Ridenour contends that his 1994 felony conviction for unlawful use of a communication facility, in violation of 21 U.S.C. § 843(b) was unlawfully obtained, and moved the court to expunge the conviction pursuant to 5 U.S.C. § 552a. The district court lacked jurisdiction to consider the contention because Ridenour failed to exhaust administrative remedies, and failed to bring a civil action against the appropriate governmental agency. See 5 U.S.C. § 552a(d) & (g).
Ridenour also moved the district court to expunge the conviction by exercising its equitable powers. Because Ridenour failed to present any evidence to support the claim that his conviction was obtained unlawfully, and in the absence of any other basis for ancillary jurisdiction, the district court properly declined to expunge Ridenour’s record. See United States v. Sumner, 226 F.3d 1005, 1014-15 (9th Cir.2000); United States v. Smith, 940 F.2d 395, 396 (9th Cir.1991) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.